Citation Nr: 0714310	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-16 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable initial rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 
noncompensable initial rating, for bilateral hearing loss.  
The veteran subsequently initiated and perfected an appeal of 
this initial rating determination.  In September 2006, the 
veteran's motion for advancement of his claim on the Board's 
docket was granted.  In October 2004, the veteran testified 
at the RO before a Decision Review Officer.  

The veteran's claim was originally presented to the Board in 
September 2006, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDING OF FACT

The competent medical evidence of record demonstrates that 
the veteran has had, during the pendency of this appeal, no 
worse than Level II hearing in the right ear and Level III 
hearing in the left ear.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable initial 
rating for bilateral hearing loss are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claim, a 
letter dated in August 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The August 2002 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded VA examinations on 
several occasions, including most recently in September 2006.  
38 C.F.R. § 3.159(c)(4) (2006).  The records satisfy 
38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected bilateral hearing 
loss since the claimant was last examined.  38 C.F.R. 
§ 3.327(a) (2006).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  The various VA examination reports are 
thorough and supported by VA outpatient treatment records.  
The examinations in this case are adequate upon which to base 
a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the RO assigned the noncompensable disability rating 
for hearing loss at issue here and the Board has concluded 
that the preponderance of the evidence is against assigning a 
higher rating, there is no question as to an effective date 
to be assigned, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran seeks a compensable initial rating for his 
bilateral hearing loss.  Disability evaluations are based 
upon the average impairment of earning capacity as 
contemplated by the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, when the 
assignment of initial ratings is under consideration, the 
level of disability in all periods since the effective date 
of the grant of service connection must be taken into 
account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2006).  

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the provisions of 
38 C.F.R. § 4.85 establish eleven auditory acuity levels from 
Level I for essentially normal acuity to Level XI for 
profound deafness.  Tables VI and VII as set forth in 
38 C.F.R. § 4.85 are used to calculate the rating to be 
assigned.  "[T]he assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Additionally, the regulations provide that in cases of 
exceptional hearing loss, i.e., when the puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  See 38 C.F.R. § 4.86(a) (2006).  The provisions 
of 38 C.F.R. § 4.86(b) provide that when the puretone 
threshold is 30 decibels or less at 1,000 hertz, and 70 
decibels or more at 2,000 hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  

The veteran was examined by VA in October 2002.  Puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
30
55
60
LEFT
40
40
50
75
80

The puretone threshold average was 41 decibels in the right 
ear and 61 in the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 
of 92 percent in the left ear.  

On a March 2004 VA audiological evaluation, the veteran's 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
30
55
60
LEFT
45
40
50
75
85

His average puretone threshold was 40 decibels in the right 
ear, and 63 decibels in the left.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
of 96 percent in the left ear.  

On a subsequent August 2005 VA audiological evaluation, the 
veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
35
55
60
LEFT
45
40
55
75
80

His average puretone threshold was 41 decibels in the right 
ear, and 63 decibels in the left.  Speech audiometry revealed 
speech recognition ability of 94 percent in the right ear and 
of 94 percent in the left ear.  

Another VA audiological evaluation was afforded the veteran 
in September 2006.  His puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
65
65
LEFT
55
50
65
80
90

His average puretone threshold was 49 decibels in the right 
ear, and 71 decibels in the left.  Speech audiometry revealed 
speech recognition ability of 88 percent in the right ear and 
of 84 percent in the left ear.  

The veteran also underwent two private hearing evaluations in 
August 2002 and February 2004, results of which he has 
submitted in support of his claim.  However, the results of 
these evaluations were submitted in the form of audiological 
graphs.  While the Board can observe these results, it may 
not interpret them, as this would be speculative.  See Kelly 
v. Brown, 7 Vet. App. 471, 474 (1995) (Board may not 
interpret graphical representations of audiometric data); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  On Board 
remand, these examinations were subsequently converted into a 
usable format by a private certified audiologist; however, 
speech audiometry scores were nonetheless given using the 
C.I.D. W-22 word list, not the Maryland CNC speech 
recognition test, as prescribed by regulation.  38 C.F.R. 
§ 4.85(a) (2006).  Therefore, these private examination 
results may not be used.  Nevertheless, the veteran's various 
VA examination results are sufficient for ratings purposes, 
and this claim need not be remanded again for a new VA 
examination.  

Evaluation of the October 2002, March 2004, and August 2005 
VA examination results under the diagnostic criteria results 
in hearing acuity no worse than Level I (Table VI) in the 
right ear, and at Level II (Table VI) in the left ear.  These 
levels of hearing acuity result in a noncompensable rating 
under Table VII, which has already been assigned the veteran.  
Evaluation of the September 2006 VA examination results under 
the diagnosis criteria results in hearing acuity no worse 
than Level II (Table VI) in the right ear and Level III 
(Table VI) in the left ear.  These levels of hearing acuity 
also result in a noncompensable rating.  Therefore, an 
increased initial rating is not warranted for the veteran's 
bilateral hearing loss.  

There is no other pertinent medical evidence of record that 
would entitle the veteran to a higher rating for bilateral 
hearing loss for any time during the pendency of this appeal.  
Thus, a staged rating is not warranted in the present appeal.  
See Fenderson, supra.  Accordingly, the veteran's contentions 
regarding his poor level of speech recognition and hearing 
acuity are insufficient to establish entitlement to a higher 
evaluation for bilateral hearing loss under the provisions of 
38 C.F.R. § 4.85.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for a compensable initial rating for 
bilateral hearing loss.  As a preponderance of the evidence 
is against the award of an increased rating, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to a compensable initial rating for bilateral 
hearing loss is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


